Action to recover damages for personal injuries on the part of the wife, and by the husband for medical expenses and loss of services. The wife was injured as she was descending a flight of steps from a restaurant when a box of bottled beverages, being carried by defendant’s employee, was dropped by him and struck her on the leg and ankle, causing sprains and injuries both to the leg and back. Judgment for plaintiffs unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.